DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that the rejection of record fails to address all the limitations in claim 9 in the previous rejection. Applicant argues that rejection repeats the same rejection verbatim. The examiner agrees with this assertion. However, the examiner did a second Non-Final the rejection based on the arguments provided for claim 1. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two displays to be attached to one another, external adhesive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US Patent Publication Number 2003/0076573 A1) in view of Paolini (US Patent Publication Number 2016/0232835 A1). 
Gates teaches, as claimed in claim 9, a film for application to an architectural surface, the film comprising, in order: a light-transmissive colored front electrode layer (120); an electro-optic layer (14); a rear electrode layer;, Gates fails to teach  the film being provided with at least one front connecting means for connecting the front electrode layer to a first conductor placed on the architectural surface and/or the front electrode layer of an adjacent film, and also being provided with at least one rear connecting means for connecting the rear electrode layer to a second conductor placed on the architectural surface and/or the rear electrode layer of an adjacent film. In a related endeavor, Paolini teaches and an adhesive layer  (114) the film being provided with at least one front connecting means for connecting the front electrode (110) layer 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method comprising: applying to the architectural surface, as taught by Gates, with the connecting device, as taught by Paolini, for the purpose of providing an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (.para. [0049]).
Gates fails to teach, as claimed in claim 10, further comprising a release sheet covering the surface of the adhesive layer remote from the rear electrode layer. In a related endeavor, Paolini teaches further comprising a release sheet covering the surface of the adhesive layer remote from the rear electrode layer (.para. [0060]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method comprising: applying to the architectural surface, as taught by Gates and Paolini, with the connecting device, as taught by Paolini, for the purpose of providing an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (.para. [0049]).
Gates teaches, as claimed in claim 11, wherein the light-transmissive colored front electrode layer (.para. [0104]) comprises a conductive layer adjacent the electrooptic layer (14) 
Gates teaches, as claimed in claim 12, wherein the front and rear connecting means have the form of extensions of the front and rear electrode layers extending laterally beyond one or both lateral edges of the film. In a related endeavor Paolini, teaches wherein the front and rear connecting means have the form of extensions of the front and rear electrode layers extending laterally beyond one or both lateral edges of the film (See Figure 2).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method comprising: applying to the architectural surface, as taught by Gates and Paolini, with the connecting device, as taught by Paolini, for the purpose of providing an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (.para. [0049]).
Gates fails to teach, as claimed in claim 13,  further comprising at least one of: (a) an additional adhesive layer between the front electrode layer and the electro-optic layer; an additional adhesive layer between the electro-optic layer and the rear electrode layer; and  a protective layer on the opposed side of the front electrode layer from the electro-optic layer. In a related endeavor, Paolini teaches a protective layer on the opposed side of the front electrode layer from the electro-optic layer (.para. [0022]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method comprising: applying to the architectural surface, as taught by Gates and Paolini, with the connecting device, as taught by Paolini, for the purpose of providing an electrophoretic material comprising a plurality of 
Gates teaches, as claimed in claim 14, wherein the electro-optic layer is an electrophoretic layer (.para. [0009]).
Gates teaches, as claimed in claim 15, further comprising an intumescent coating on the opposed side of the front electrode layer from the electro-optic layer (.para. [0028]).
Gates teaches, as claimed in claim 16, wherein the intumescent coating comprises a layer of an intumescent material and at least one moisture barrier in contact with at least one surface of the layer of intumescent material, the intumescent material comprising an amine or amide-containing compound (.para. [0028]).
Gates teaches, as claimed in claim 17, a method of coating an architectural surface, the method comprising: providing a film; removing the release sheet from the film; and applying the film, less the release sheet, to the architectural surface (.para. [0028]).
Gates fails to teach, as claimed in claim 18, adhered to the architectural surface, with the front connecting means of each of the plurality of pieces electrically connected to the first conductor and the rear connecting means of each of the plurality of pieces electrically connected to the second conductor. In a related endeavor Paolini, teaches adhered to the architectural surface, with the front connecting means of each of the plurality of pieces electrically connected to the first conductor and the rear connecting means of each of the plurality of pieces electrically connected to the second conductor (.para. [0032])
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the method comprising: applying to the architectural surface, as taught by Gates and Paolini, with the connecting device, as taught by .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although a method of forming an image on an architectural surface, the method comprising:
applying to the architectural surface, in order: a rear electrode layer; a light-transmissive front electrode layer; a photoconductive layer disposed between the front and rear electrode
layers; and an electro-optic layer disposed between the front and rear electrode layers; prior art fails to simultaneously teach an intumescent coating on the opposed side of the front electrode layer from the electro-optic layer; as claimed in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        12 December 2021
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872